DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/23/2021 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 01/20/2021.  These drawings are considered by examiner.

Terminal Disclaimer
4.	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6.	Claims 1, 7-9, 15-17 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 7-8 of Patent No. 10,939,343.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application was filed on 05/27/2016 is non-statutory and is broader than the ones in the patent and encompasses a similar invention as recited in the patent claims, i.e., a method for cell reselection, applied to a terminal device, wherein a connection between the terminal device and a network device is in a disconnected state, and the network device retains context information of the terminal device; therefore, the claims are obviousness-type by the claims in U.S Patent No. 10,939,343 (See In re Goodman).
It is important to note that claimed features recited in claims 1, 3-5, 7-8 of U.S. Patent No. 10,939,343 are more specific than claimed features recited in claims 1, 7-9, 15-17 of the Instant Application.  Hence, the scope of claims of present application is now broader than U.S. Patent No 10,939,343.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 
Dependent claims 2-8, 10-16 depend either directly or indirectly upon independent claims 1, 3-5, 7-8 of patent applications 10,939,343 is also rejected at least for the same reasons discussed above.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0166559), hereinafter “Chen“, in view of Koskinen et al (US 9,769,792) “Koskinen“.
Regarding claim 1, Chen teaches a method for cell reselection applied to a terminal device (pars [0075] teaches a cell reselection procedure), wherein a connection between the terminal device and a network device is in a disconnected state (pars [0011] [0018-0019] teach inactive state), and the network device retains context information of the terminal device (pars [0018-0019] teach retains context information of the UE), and the context information is used for establishing the connection between the terminal device and the network device (pars [0019-0021] establish the connection between the terminal device and the base station); 
the method comprises: when the terminal device triggers a cell reselection operation (pars [0075-0076] [0121-0122] teach the terminal device triggers a cell reselection operation), 
Chen does not explicitly teach determining a serving cell of the terminal device according to a configuration situation of an initial paging area of the terminal device.
Koskinen, in the same field of endeavor, teaches determining a serving cell of the terminal device according to a configuration situation of an initial paging area of the terminal device (col. 5, line 34 to col. 35, line 18 teach determining a configuration situation according to the RRC connection, and paging during the cell reselection procedure). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of 

Regarding claims 2 and 10, the combination of Chen and Koskinen teach the method of claims 1, 9, Chen does not teach wherein determining the serving cell of the terminal device according to the configuration situation of the initial paging area of the terminal device comprises: when the terminal device is configured with the initial paging area and the cell of at least one first cell in the initial paging area satisfies a cell selection criterion, S criterion, determining, by the terminal device, the serving cell in the at least one first cell.  
Koskinen, in the same field of endeavor, teaches wherein determining the serving cell of the terminal device according to the configuration situation of the initial paging area of the terminal device comprises: when the terminal device is configured with the initial paging area and the cell of at least one first cell in the initial paging area satisfies a cell selection criterion (col. 5, line 34 to col. 35, line 18 teach the terminal device is configured the RRC connection, and paging the user apparatus), S criterion, determining, by the terminal device, the serving cell in the at least one first cell (col. 5, line 34 to col. 35, line 18 teach the RRC connection, paging during the cell reselection procedure, and col. 6, line 36-61 teach deciding whether a cell is suitable and determining whether or not to cease to prioritize a radio resource based on a specific receiving order of paging and connection request rejection. The enhanced prioritizing 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Chen to Koskinen, in order to provide a cell reselection priorities to control the idle mode camping and prioritize the frequency that supports efficiency radio access network services over one or more cells (as suggested by Koskinen in col. 1, lines 9-35).

Regarding claims 3 and 11, the combination of Chen and Koskinen teach the method of claims 2, 10, Chen does not teach wherein determining, by the terminal device, the serving cell in the at least one first cell, comprises: when the at least one first cell is a plurality of first cells (col. 5, line 34 to col. 35, line 18 teach the RRC connection, and paging), determining, by the terminal device, the serving cell in the plurality of first cells according to frequency priority information corresponding to each first cell and/or cell quality information of each first cell (col. 5, line 34 to col. 35, line 18 teach the RRC connection, paging during the cell reselection procedure, and frequency priority, and col. 6, lines 36-46 teach the apparatus comprises the enhanced prioritizing unit 623 at least for determining whether or not to cease to prioritize a radio resource based on a specific receiving order of paging and connection request). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Chen to Koskinen, in order to provide a cell reselection priorities to control the idle mode 

Regarding claims 4 and 12, the combination of Chen and Koskinen teach the method of claims 1, 9, Chen does not teach wherein determining the serving cell of the terminal device according to the configuration situation of the initial paging area of the terminal device comprises: when the terminal device is configured with the initial paging area and each cell in the initial paging area does not satisfy the cell selection criterion (col. 5, line 34 to col. 35, line 18 teach configured the RRC connection, and paging, and col. 3, lines 52-61 teach configured to decide whether or not to reject a connection establishment request received as a response to a paging message based on how congested the cell is without restricting), S criterion, determining, by the terminal device, the serving cell in at least one second cell, wherein the initial paging area does not overlap with the at least one second cell (col. 3. lines 20-57 teach overlapping sectors of different frequency, and col. 6, line 36-61 teach deciding whether a cell is suitable and determining whether or not to cease to prioritize a radio resource based on a specific receiving order of paging and connection request rejection. The enhanced prioritizing unit configured to implement a functionality based on a functionality, in which reads on S criterion).).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Chen to Koskinen, in order to provide a cell reselection priorities to control the idle mode 

Regarding claims 5 and 13, the combination of Chen and Koskinen teach the method of claims 1, 9, Chen does not teach wherein determining the serving cell of the terminal device according to the configuration situation of the initial paging area of the terminal device comprises: when the network device does not configure the initial paging area for the terminal device, determining, by the terminal device, the serving cell in at least one third cell (col. 3. lines 20-57 teach more sectors/cells), wherein the at least one third cell is a cell measured by the terminal device .  
Koskinen, in the same field of endeavor, teaches wherein determining the serving cell of the terminal device according to the configuration situation of the initial paging area of the terminal device comprises: when the network device does not configure the initial paging area for the terminal device (col. 5, line 34 to col. 35), determining, by the terminal device, the serving cell in at least one third cell, wherein the at least one third cell is a cell measured by the terminal device (col. 5, line 34 to col. 35, line 18 teach configured the RRC connection, and paging during the cell reselection procedure, and frequency priority).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Chen to Koskinen, in order to provide a cell reselection priorities to control the idle mode camping and prioritize the frequency that supports efficiency radio access network services over one or more cells (as suggested by Koskinen in col. 1, lines 9-35).

Regarding claims 6 and 14, the combination of Chen and Koskinen teach the method of claims 1, 9, Chen further teaches before determining the serving cell of the terminal device, the method further comprises: receiving, by the terminal device, a system message (pars [0017-0020] teach before the UE in the connected state receives the configuration strategy transmitted by the base station, the method further includes: transmitting, by the UE, a request message to the base station) or a network configuration message, wherein the system message or the network configuration message comprises information for determining the serving cell of the terminal device.

Regarding claims 7 and 15, the combination of Chen and Koskinen teach the method of claims 1, 9, Chen does not teach wherein a frequency priority of each cell in the initial paging area is higher than that of a cell outside the initial paging area.  
Koskinen, in the same field of endeavor, teaches wherein a frequency priority of each cell in the initial paging area is higher than that of a cell outside the initial paging area (col. 5, line 34 to col. 6, line 18 teach a frequency priority of each cell in the RRC connection based on paging).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Chen to Koskinen, in order to provide a cell reselection priorities to control the idle mode camping and prioritize the frequency that supports efficiency radio access network services over one or more cells (as suggested by Koskinen in col. 1, lines 9-35).

 claims 8 and 16, the combination of Chen and Koskinen teach the method of claims 1, 9, Chen does not teach wherein, a cell where the terminal device resides in the initial paging area has a highest frequency priority.  
Koskinen, in the same field of endeavor, teaches wherein, a cell where the terminal device resides in the initial paging area has a highest frequency priority (col. 5, line 34 to col. 6, line 18 teach the paging and resides based on the prioritizing the frequency).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Chen to Koskinen, in order to provide a cell reselection priorities to control the idle mode camping and prioritize the frequency that supports efficiency radio access network services over one or more cells (as suggested by Koskinen in col. 1, lines 9-35).

Regarding to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641